DETAILED ACTION
This action is in reply to an amendment and arguments filed September 12th, 2022. Claims 1-20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Any claim not mentioned is included based on its dependencies.
Regarding claims 1, 8, 15, the limitations “first data type” and “second data type” in the amended claims are not recited in the specification. Claims 2, 9, and 16 do show that the second data type “includes at least one of location data or sensor data” which the specification does have support for, but there is no indication of what the first data type is. As such the claims lack written description for the first type of data.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Regarding claims 1, 8, 15, the limitation “first data type”, which was considered new matter under 112(a), is also indefinite as the specification is not clear what the data type other than the location or sensor data could be. For the purpose of the prior art rejection below, the examiner has interpreted that the first data type is telemetry data of the UAV.  Any claim not mentioned is included based on its dependencies.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suvitie, Arto Kristian (US Pub. No. 20200257559 A1), herein after Suvitie, and in further view of Lee et al. (US Pub. No. 20200314796 A1), herein after Lee.
Regarding claim 1, Suvitie teaches [a] system, comprising: at least one device comprising a processor, wherein the at least one device is configured to: send, to an unmanned aerial vehicle (UAV), instructions to transmit a first type of data via a single path, and to transmit a second type of data… (Suvitie: Para. 0006, 0017, 0044, 0105, and 0082; "According to an aspect, there is provided a method of communicating instruction data items from a control apparatus, comprising receiving, by the control apparatus, a request for at least one instruction data item from a device, and responding, by the control apparatus, the request by sending a response message..." "The device may comprises an unmanned aerial vehicle." "In accordance with a non-limiting example mission control information may be transmitted as Micro Air Vehicle Link (MAVLink) commands. MAVLink is an open source, point-to-point communication protocol used between a ground control station and unmanned vehicles to carry telemetry and to command and control unmanned vehicles. It may be used to transmit the orientation of an unmanned vehicle, its GPS location and speed." "Instead of, or in addition to, communications via the communications system 94 and base station 95, the mobile user device 90 and the unmanned vehicle may be configured to establish a direct communication link there between. Indeed, the above discussed functions and features are not limited to any particular communication environment, but may occur in any appropriate communication system where messages can be exchange between a remote control apparatus and an unmanned device configured to receive instructions from the control apparatus."); receive, from the UAV, the first type of data via the single path (Suvitie: Para. 0043; "The control station 10 may receive telemetry information from unmanned vehicles under its control."); and receive, from the UAV, a first message of the second type of data, wherein the first message is received via a first network (Suvitie: Para. 0006, 0017, and 0105; "According to an aspect, there is provided a method of communicating instruction data items from a control apparatus, comprising receiving, by the control apparatus, a request for at least one instruction data item from a device, and responding, by the control apparatus, the request by sending a response message..." "The device may comprises an unmanned aerial vehicle." "Instead of, or in addition to, communications via the communications system 94 and base station 95, the mobile user device 90 and the unmanned vehicle may be configured to establish a direct communication link there between. Indeed, the above discussed functions and features are not limited to any particular communication environment, but may occur in any appropriate communication system where messages can be exchange between a remote control apparatus and an unmanned device configured to receive instructions from the control apparatus.").
Suvitie is silent to that the second data type is transmitted via multipathing; that the at least one device is configured to determine whether a second message that is identical to the first message has or has not been received from the UAV via a second network that is different than the first network; process the first message when the second message has not been received; and discard the first message when the second message has been received.
In a similar field, Lee teaches instructing UAVs to send data via multipathing (Lee: Para. 0068, 0070, 0015, 0016, 0249, 0250, and 0252; "The first device 210 includes a base station, a network node, a transmitting UE, a receiving UE, a wireless device, a wireless communication device, a vehicle, a vehicle equipped with an autonomous driving function, a connected car, a drone, an unmanned aerial vehicle (UAV),  an artificial intelligence (AI) module, a robot..." "For example, the drone may be a flying object that is flying by a radio control signal without a person boarding it." "For example, a wireless device may duplicate and transmit a signalling message on different RATs and transmit information indicating that the duplication is performed by an entity of a specific RAT (e.g., NR), so that the wireless device can support a reliable transmission of the signalling message (e.g., control plane message)." "For example, a UE can support a reliable transmission of a control plane message in sidelink by using multiple RATs, in particular when V2X sidelink communication is configured in both LTE and NR for a unicast service." "FIG. 20 shows an example of an AI device to which the technical features of the present disclosure can be applied." "The AI device 2000 may be implemented as a stationary device or a mobile device, such as a TV, a projector, a mobile phone... a robot, a vehicle, etc." "The communication part 2010 can transmit and/or receive data to and/or from external devices such as the AI devices and the AI server using wire and/or wireless communication technology. For example, the communication part 2010 can transmit and/or receive sensor information, a user input, a learning model, and a control signal with external devices."); determine whether a second message that is identical to the first message has or has not been received from the UAV via a second network that is different than the first network (Lee: Para. 0006, 0013, and 0216; "User equipments (UEs) in a wireless communication system can communication with each other via a network infrastructure (e.g., RAN node), or via a direct communication link between the UEs. This direct communication link may be referred to as sidelink, and the UEs can perform direct communication with each other. UEs may exchange sidelink signallings with each other for a sidelink communication." "According to an embodiment of the present disclosure, a processor for a wireless device in a wireless communication system is configured to control the wireless device to perform operations comprising: generating, by an entity of a first radio access technology (RAT), a first signalling message duplicated from a second signalling message; and transmitting the first signalling message on a carrier of the first RAT and the second signalling message on a carrier of a second RAT, wherein the second signalling message is transmitted with information informing that a duplication is performed by the entity of the first RAT, and wherein the entity is an upper entity with respect to a media access control (MAC) entity." "If the first RAT is available for duplication, the UE1 may duplicate the signalling message for the first RAT. Then, the UE1 may perform a transmission of the signalling message on a carrier of the first RAT and transmission of the duplicated signalling message on another carrier of the first RAT. The UE1 may perform duplication in the PDCP entity of the first RAT (i.e., NR PDCP)."); process the first message when the second message has not been received (Lee: Para. 0219-0222; "In step S1703, if the first RAT is not available for duplication but the second RAT is available for duplication, the UE1 may duplicate the signalling message for the first RAT and the second RAT. In step S1705, the UE1 may select a carrier of the first RAT (e.g., NR carrier 1) and a carrier of the second RAT (e.g., LTE carrier 2). In step S1707, the UE1 may perform a transmission of the signalling message on a carrier of the first RAT and a transmission of the duplicated signalling message on a carrier of the second RAT. If configured, when NACK feedback is received from the UE2, the UE1 may re-transmit the signalling message on the first RAT."); and discard the first message when the second message has been received (Lee: Para. 0093 and 0173; "The RLC sublayer supports three transmission modes, i.e. transparent mode (TM), unacknowledged mode (UM), and acknowledged mode (AM), in order to guarantee various quality of services (QoS) required by radio bearers... In LTE/LTE-A, the RLC sublayer provides concatenation, segmentation and reassembly of RLC SDUs (only for UM and AM data transfer) and re-segmentation of RLC data PDUs (only for AM data transfer). In NR, the RLC sublayer provides segmentation (only for AM and UM) and re-segmentation (only for AM) of RLC SDUs and reassembly of SDU (only for AM and UM)." "For the PDCP entity configured with pdcp-Duplication, the transmitting PDCP entity shall, if the successful delivery of a PDCP Data PDU is confirmed by one of the two associated AM RLC entities, indicate to the other AM RLC entity to discard the duplicated PDCP Data PDU. The transmitting PDCP entity shall, if the deactivation of PDCP duplication is indicated, indicate to the secondary RLC entity to discard all duplicated PDCP Data PDUs.") for the benefit of providing redundancy that does not interfere with the communication network between the device and the UAV.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the communication network from Suvitie to data via multipathing and having steps to ensure that duplicated messages are handled properly, as taught by Lee, for the benefit of providing redundancy that does not interfere with the communication network between the device and the UAV.
Regarding claim 2, Suvitie and Lee remain applied as in claim 1 and Suvitie goes on to further teach [t]he system of claim 1, wherein the first message and the second message include telemetry information associated with a flight of the UAV, and wherein the second type of data includes at least one of location data or sensor data (Suvitie: Para. 0043; "The control station 10 may receive telemetry information from unmanned vehicles under its control. For example, an unmanned vehicle may be configured to transmit mission progress information (e.g. information about the current waypoint and remaining distance, about near-by objects, other moving vehicles, other moving vehicles in a swarm of vehicles, sensor data from other devices and so on) to the ground control station.").
Regarding claim 3, Suvitie and Lee remain applied as in claim 1 and Lee goes on to further teach [t]he system of claim 1, wherein the first message includes an identifier associated with the first message (Lee: Para. 0218; "After a transmission of the signalling message with duplication, if the UE1 indicates no duplication in the signalling message, the UE1 may monitor one of the carriers of the first RAT where the signalling message was transmitted in order to receive a response message from the UE2. The UE1 may indicate the monitored carrier in the signalling message.").
Regarding claim 4, Suvitie and Lee remain applied as in claim 3 and Lee goes on to further teach [t]he system of claim 3, wherein, when determining whether the second message has been received from the UAV, the at least one device is configured to: determine whether another message including the identifier has been received (Lee: Para. 0265; "For example, a wireless device may duplicate and transmit a signalling message on different RATs and transmit information indicating that the duplication is performed by an entity of a specific RAT (e.g., NR), so that the wireless device can support a reliable transmission of the signalling message (e.g., control plane message).").
Regarding claim 6, Suvitie and Lee remain applied as in claim 3 and Lee goes on to further teach [t]he system of claim 1, wherein the first network includes a first LTE network or a first 5G network; and the second network includes a second LTE network or a second 5G network (Lee: Para. 0016 and 0040; "For example, a UE can support a reliable transmission of a control plane message in sidelink by using multiple RATs, in particular when V2X sidelink communication is configured in both LTE and NR for a unicast service." "The evolution of LTE systems includes LTE-advanced (LTE-A), LTE-A Pro, and/or 5G new radio (NR).").

Regarding claim 8, Suvitie teaches [a] method comprising: sending, to an unmanned aerial vehicle (UAV), instructions to transmit a first type of data via a single path, and to transmit a second type of data… (Suvitie: Para. 0006, 0017, 0044, 0105, and 0082; "According to an aspect, there is provided a method of communicating instruction data items from a control apparatus, comprising receiving, by the control apparatus, a request for at least one instruction data item from a device, and responding, by the control apparatus, the request by sending a response message..." "The device may comprises an unmanned aerial vehicle." "In accordance with a non-limiting example mission control information may be transmitted as Micro Air Vehicle Link (MAVLink) commands. MAVLink is an open source, point-to-point communication protocol used between a ground control station and unmanned vehicles to carry telemetry and to command and control unmanned vehicles. It may be used to transmit the orientation of an unmanned vehicle, its GPS location and speed." "Instead of, or in addition to, communications via the communications system 94 and base station 95, the mobile user device 90 and the unmanned vehicle may be configured to establish a direct communication link there between. Indeed, the above discussed functions and features are not limited to any particular communication environment, but may occur in any appropriate communication system where messages can be exchange between a remote control apparatus and an unmanned device configured to receive instructions from the control apparatus."); receiving	, from the UAV, the first type of data via the single path (Suvitie: Para. 0043; "The control station 10 may receive telemetry information from unmanned vehicles under its control."); and receiving, from the UAV, a first message of the second type of data, wherein the first message is received via a first network (Suvitie: Para. 0006, 0017, and 0105; "According to an aspect, there is provided a method of communicating instruction data items from a control apparatus, comprising receiving, by the control apparatus, a request for at least one instruction data item from a device, and responding, by the control apparatus, the request by sending a response message..." "The device may comprises an unmanned aerial vehicle." "Instead of, or in addition to, communications via the communications system 94 and base station 95, the mobile user device 90 and the unmanned vehicle may be configured to establish a direct communication link there between. Indeed, the above discussed functions and features are not limited to any particular communication environment, but may occur in any appropriate communication system where messages can be exchange between a remote control apparatus and an unmanned device configured to receive instructions from the control apparatus.").
Suvitie is silent to that the second data type is transmitted via multipathing; determining whether a second message that is identical to the first message has or has not been received from the UAV via a second network that is different than the first network; processing the first message when the second message has not been received; process the first message when the second message has not been received; and discard the first message when the second message has been received.
In a similar field, Lee teaches instructing UAVs to send data via multipathing (Lee: Para. 0068, 0070, 0015, 0016, 0249, 0250, and 0252; "The first device 210 includes a base station, a network node, a transmitting UE, a receiving UE, a wireless device, a wireless communication device, a vehicle, a vehicle equipped with an autonomous driving function, a connected car, a drone, an unmanned aerial vehicle (UAV),  an artificial intelligence (AI) module, a robot..." "For example, the drone may be a flying object that is flying by a radio control signal without a person boarding it." "For example, a wireless device may duplicate and transmit a signalling message on different RATs and transmit information indicating that the duplication is performed by an entity of a specific RAT (e.g., NR), so that the wireless device can support a reliable transmission of the signalling message (e.g., control plane message)." "For example, a UE can support a reliable transmission of a control plane message in sidelink by using multiple RATs, in particular when V2X sidelink communication is configured in both LTE and NR for a unicast service." "FIG. 20 shows an example of an AI device to which the technical features of the present disclosure can be applied." "The AI device 2000 may be implemented as a stationary device or a mobile device, such as a TV, a projector, a mobile phone... a robot, a vehicle, etc." "The communication part 2010 can transmit and/or receive data to and/or from external devices such as the AI devices and the AI server using wire and/or wireless communication technology. For example, the communication part 2010 can transmit and/or receive sensor information, a user input, a learning model, and a control signal with external devices."); determining whether a second message that is identical to the first message has or has not been received from the UAV via a second network that is different than the first network (Lee: Para. 0006, 0013, and 0216; "User equipments (UEs) in a wireless communication system can communication with each other via a network infrastructure (e.g., RAN node), or via a direct communication link between the UEs. This direct communication link may be referred to as sidelink, and the UEs can perform direct communication with each other. UEs may exchange sidelink signallings with each other for a sidelink communication." "According to an embodiment of the present disclosure, a processor for a wireless device in a wireless communication system is configured to control the wireless device to perform operations comprising: generating, by an entity of a first radio access technology (RAT), a first signalling message duplicated from a second signalling message; and transmitting the first signalling message on a carrier of the first RAT and the second signalling message on a carrier of a second RAT, wherein the second signalling message is transmitted with information informing that a duplication is performed by the entity of the first RAT, and wherein the entity is an upper entity with respect to a media access control (MAC) entity." "If the first RAT is available for duplication, the UE1 may duplicate the signalling message for the first RAT. Then, the UE1 may perform a transmission of the signalling message on a carrier of the first RAT and transmission of the duplicated signalling message on another carrier of the first RAT. The UE1 may perform duplication in the PDCP entity of the first RAT (i.e., NR PDCP)."); processing the first message when the second message has not been received (Lee: Para. 0219-0222; "In step S1703, if the first RAT is not available for duplication but the second RAT is available for duplication, the UE1 may duplicate the signalling message for the first RAT and the second RAT. In step S1705, the UE1 may select a carrier of the first RAT (e.g., NR carrier 1) and a carrier of the second RAT (e.g., LTE carrier 2). In step S1707, the UE1 may perform a transmission of the signalling message on a carrier of the first RAT and a transmission of the duplicated signalling message on a carrier of the second RAT. If configured, when NACK feedback is received from the UE2, the UE1 may re-transmit the signalling message on the first RAT."); and discarding the first message when the second message has been received (Lee: Para. 0093 and 0173; "The RLC sublayer supports three transmission modes, i.e. transparent mode (TM), unacknowledged mode (UM), and acknowledged mode (AM), in order to guarantee various quality of services (QoS) required by radio bearers... In LTE/LTE-A, the RLC sublayer provides concatenation, segmentation and reassembly of RLC SDUs (only for UM and AM data transfer) and re-segmentation of RLC data PDUs (only for AM data transfer). In NR, the RLC sublayer provides segmentation (only for AM and UM) and re-segmentation (only for AM) of RLC SDUs and reassembly of SDU (only for AM and UM)." "For the PDCP entity configured with pdcp-Duplication, the transmitting PDCP entity shall, if the successful delivery of a PDCP Data PDU is confirmed by one of the two associated AM RLC entities, indicate to the other AM RLC entity to discard the duplicated PDCP Data PDU. The transmitting PDCP entity shall, if the deactivation of PDCP duplication is indicated, indicate to the secondary RLC entity to discard all duplicated PDCP Data PDUs.") for the benefit of providing redundancy that does not interfere with the communication network between the device and the UAV.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the communication network from Suvitie to data via multipathing and having steps to ensure that duplicated messages are handled properly, as taught by Lee, for the benefit of providing redundancy that does not interfere with the communication network between the device and the UAV.
Regarding claim 9, Suvitie and Lee remain applied as in claim 8 and Suvitie goes on to further teach [t]he method of claim 8, wherein the first message and the second message include telemetry information associated with a flight of the UAV, and wherein the second type of data includes at least one of location data or sensor data (Suvitie: Para. 0043; "The control station 10 may receive telemetry information from unmanned vehicles under its control. For example, an unmanned vehicle may be configured to transmit mission progress information (e.g. information about the current waypoint and remaining distance, about near-by objects, other moving vehicles, other moving vehicles in a swarm of vehicles, sensor data from other devices and so on) to the ground control station.").
Regarding claim 10, Suvitie and Lee remain applied as in claim 8 and Lee goes on to further teach [t]he method of claim 10, wherein determining whether the second message has been received from the UAV comprises determining whether another message including the identifier has been received (Lee: Para. 0218; "After a transmission of the signalling message with duplication, if the UE1 indicates no duplication in the signalling message, the UE1 may monitor one of the carriers of the first RAT where the signalling message was transmitted in order to receive a response message from the UE2. The UE1 may indicate the monitored carrier in the signalling message.").
Regarding claim 11, Suvitie and Lee remain applied as in claim 10 and Lee goes on to further teach [t]he method of claim 10, wherein determining whether the second message has been received from the UAV comprises determining whether another message including the identifier has been received (Lee: Para. 0265; "For example, a wireless device may duplicate and transmit a signalling message on different RATs and transmit information indicating that the duplication is performed by an entity of a specific RAT (e.g., NR), so that the wireless device can support a reliable transmission of the signalling message (e.g., control plane message).").
Regarding claim 13, Suvitie and Lee remain applied as in claim 8 and Lee goes on to further teach [t]he method of claim 8, wherein the first network includes a first LTE network or a first 5G network; and the second network includes a second LTE network or a second 5G network (Lee: Para. 0016 and 0040; "For example, a UE can support a reliable transmission of a control plane message in sidelink by using multiple RATs, in particular when V2X sidelink communication is configured in both LTE and NR for a unicast service." "The evolution of LTE systems includes LTE-advanced (LTE-A), LTE-A Pro, and/or 5G new radio (NR).").

Regarding claim 15, Suvitie teaches [a] non-transitory computer-readable medium having stored thereon sequences of instructions which, when executed by at least one processor, cause the at least one processor to: send, to an unmanned aerial vehicle (UAV), instructions to transmit a first type of data via a single path, and to transmit a second type of data… (Suvitie: Para. 0006, 0017, 0044, 0105, and 0082; "According to an aspect, there is provided a method of communicating instruction data items from a control apparatus, comprising receiving, by the control apparatus, a request for at least one instruction data item from a device, and responding, by the control apparatus, the request by sending a response message..." "The device may comprises an unmanned aerial vehicle." "In accordance with a non-limiting example mission control information may be transmitted as Micro Air Vehicle Link (MAVLink) commands. MAVLink is an open source, point-to-point communication protocol used between a ground control station and unmanned vehicles to carry telemetry and to command and control unmanned vehicles. It may be used to transmit the orientation of an unmanned vehicle, its GPS location and speed." "Instead of, or in addition to, communications via the communications system 94 and base station 95, the mobile user device 90 and the unmanned vehicle may be configured to establish a direct communication link there between. Indeed, the above discussed functions and features are not limited to any particular communication environment, but may occur in any appropriate communication system where messages can be exchange between a remote control apparatus and an unmanned device configured to receive instructions from the control apparatus."); receive, from the UAV, the first type of data via the single path (Suvitie: Para. 0043; "The control station 10 may receive telemetry information from unmanned vehicles under its control."); and receive, from the UAV, a first message of the second type of data, wherein the first message is received via a first network (Suvitie: Para. 0006, 0017, and 0105; "According to an aspect, there is provided a method of communicating instruction data items from a control apparatus, comprising receiving, by the control apparatus, a request for at least one instruction data item from a device, and responding, by the control apparatus, the request by sending a response message..." "The device may comprises an unmanned aerial vehicle." "Instead of, or in addition to, communications via the communications system 94 and base station 95, the mobile user device 90 and the unmanned vehicle may be configured to establish a direct communication link there between. Indeed, the above discussed functions and features are not limited to any particular communication environment, but may occur in any appropriate communication system where messages can be exchange between a remote control apparatus and an unmanned device configured to receive instructions from the control apparatus.").
Suvitie is silent to that the second data type is transmitted via multipathing; that the at least one device is configured to determine whether a second message that is identical to the first message has or has not been received from the UAV via a second network that is different than the first network; process the first message when the second message has not been received; and discard the first message when the second message has been received.
In a similar field, Lee teaches instructing UAVs to send data via multipathing (Lee: Para. 0068, 0070, 0015, 0016, 0249, 0250, and 0252; "The first device 210 includes a base station, a network node, a transmitting UE, a receiving UE, a wireless device, a wireless communication device, a vehicle, a vehicle equipped with an autonomous driving function, a connected car, a drone, an unmanned aerial vehicle (UAV),  an artificial intelligence (AI) module, a robot..." "For example, the drone may be a flying object that is flying by a radio control signal without a person boarding it." "For example, a wireless device may duplicate and transmit a signalling message on different RATs and transmit information indicating that the duplication is performed by an entity of a specific RAT (e.g., NR), so that the wireless device can support a reliable transmission of the signalling message (e.g., control plane message)." "For example, a UE can support a reliable transmission of a control plane message in sidelink by using multiple RATs, in particular when V2X sidelink communication is configured in both LTE and NR for a unicast service." "FIG. 20 shows an example of an AI device to which the technical features of the present disclosure can be applied." "The AI device 2000 may be implemented as a stationary device or a mobile device, such as a TV, a projector, a mobile phone... a robot, a vehicle, etc." "The communication part 2010 can transmit and/or receive data to and/or from external devices such as the AI devices and the AI server using wire and/or wireless communication technology. For example, the communication part 2010 can transmit and/or receive sensor information, a user input, a learning model, and a control signal with external devices."); determine whether a second message that is identical to the first message has or has not been received from the UAV via a second network that is different than the first network (Lee: Para. 0006, 0013, and 0216; "User equipments (UEs) in a wireless communication system can communication with each other via a network infrastructure (e.g., RAN node), or via a direct communication link between the UEs. This direct communication link may be referred to as sidelink, and the UEs can perform direct communication with each other. UEs may exchange sidelink signallings with each other for a sidelink communication." "According to an embodiment of the present disclosure, a processor for a wireless device in a wireless communication system is configured to control the wireless device to perform operations comprising: generating, by an entity of a first radio access technology (RAT), a first signalling message duplicated from a second signalling message; and transmitting the first signalling message on a carrier of the first RAT and the second signalling message on a carrier of a second RAT, wherein the second signalling message is transmitted with information informing that a duplication is performed by the entity of the first RAT, and wherein the entity is an upper entity with respect to a media access control (MAC) entity." "If the first RAT is available for duplication, the UE1 may duplicate the signalling message for the first RAT. Then, the UE1 may perform a transmission of the signalling message on a carrier of the first RAT and transmission of the duplicated signalling message on another carrier of the first RAT. The UE1 may perform duplication in the PDCP entity of the first RAT (i.e., NR PDCP)."); process the first message when the second message has not been received (Lee: Para. 0219-0222; "In step S1703, if the first RAT is not available for duplication but the second RAT is available for duplication, the UE1 may duplicate the signalling message for the first RAT and the second RAT. In step S1705, the UE1 may select a carrier of the first RAT (e.g., NR carrier 1) and a carrier of the second RAT (e.g., LTE carrier 2). In step S1707, the UE1 may perform a transmission of the signalling message on a carrier of the first RAT and a transmission of the duplicated signalling message on a carrier of the second RAT. If configured, when NACK feedback is received from the UE2, the UE1 may re-transmit the signalling message on the first RAT."); and discard the first message when the second message has been received (Lee: Para. 0093 and 0173; "The RLC sublayer supports three transmission modes, i.e. transparent mode (TM), unacknowledged mode (UM), and acknowledged mode (AM), in order to guarantee various quality of services (QoS) required by radio bearers... In LTE/LTE-A, the RLC sublayer provides concatenation, segmentation and reassembly of RLC SDUs (only for UM and AM data transfer) and re-segmentation of RLC data PDUs (only for AM data transfer). In NR, the RLC sublayer provides segmentation (only for AM and UM) and re-segmentation (only for AM) of RLC SDUs and reassembly of SDU (only for AM and UM)." "For the PDCP entity configured with pdcp-Duplication, the transmitting PDCP entity shall, if the successful delivery of a PDCP Data PDU is confirmed by one of the two associated AM RLC entities, indicate to the other AM RLC entity to discard the duplicated PDCP Data PDU. The transmitting PDCP entity shall, if the deactivation of PDCP duplication is indicated, indicate to the secondary RLC entity to discard all duplicated PDCP Data PDUs.") for the benefit of providing redundancy that does not interfere with the communication network between the device and the UAV.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the communication network from Suvitie to data via multipathing and having steps to ensure that duplicated messages are handled properly, as taught by Lee, for the benefit of providing redundancy that does not interfere with the communication network between the device and the UAV.
Regarding claim 16, Suvitie and Lee remain applied as in claim 15 and Suvitie goes on to further teach [t]he non-transitory computer-readable medium of claim 15, wherein the first message includes telemetry information associated with a flight of the UAV, and wherein the second type of data includes at least one of location data or sensor data (Suvitie: Para. 0043; "The control station 10 may receive telemetry information from unmanned vehicles under its control. For example, an unmanned vehicle may be configured to transmit mission progress information (e.g. information about the current waypoint and remaining distance, about near-by objects, other moving vehicles, other moving vehicles in a swarm of vehicles, sensor data from other devices and so on) to the ground control station.").
Regarding claim 17, Suvitie and Lee remain applied as in claim 15 and Lee goes on to further teach [t]he non-transitory computer-readable medium of claim 15, wherein the first message includes an identifier associated with the first message (Lee: Para. 0218; "After a transmission of the signalling message with duplication, if the UE1 indicates no duplication in the signalling message, the UE1 may monitor one of the carriers of the first RAT where the signalling message was transmitted in order to receive a response message from the UE2. The UE1 may indicate the monitored carrier in the signalling message.").
Regarding claim 18, Suvitie and Lee remain applied as in claim 17 and Lee goes on to further teach [t]he non-transitory computer-readable medium of claim 17, wherein the instructions that cause the at least one processor to determine whether the second message has been received from the UAV include instructions that cause the at least one processor to determine whether another message including the identifier has been received (Lee: Para. 0265; "For example, a wireless device may duplicate and transmit a signalling message on different RATs and transmit information indicating that the duplication is performed by an entity of a specific RAT (e.g., NR), so that the wireless device can support a reliable transmission of the signalling message (e.g., control plane message).").
Regarding claim 20, Suvitie and Lee remain applied as in claim 15 and Lee goes on to further teach [t]he non-transitory computer-readable medium of claim 15, wherein the first network includes a first LTE network or a first 5G network; and the second network includes a second LTE network or a second 5G network (Lee: Para. 0016 and 0040; "For example, a UE can support a reliable transmission of a control plane message in sidelink by using multiple RATs, in particular when V2X sidelink communication is configured in both LTE and NR for a unicast service." "The evolution of LTE systems includes LTE-advanced (LTE-A), LTE-A Pro, and/or 5G new radio (NR).").

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suvitie in view of Lee as applied to claims 1, 8, and 15 above, respectively, and further in view of Balasubramanian et al. (US Pub. No. 20190116470 A1), herein after Balasubramanian.
Regarding claim 5, Suvitie and Lee remain applied as in claim 1 and Lee goes on to further teach [t]he system of claim 1, wherein the first network includes a Long Term Evolution (LTE) or a Fifth Generation (5G) network… (Lee: Para. 0252; "The communication part 2010 can transmit and/or receive data to and/or from external devices such as the AI devices and the AI server using wire and/or wireless communication technology. For example, the communication part 2010 can transmit and/or receive sensor information, a user input, a learning model, and a control signal with external devices. The communication technology used by the communication part 2010 may include a global system for mobile communication (GSM), a code division multiple access (CDMA), an LTE/LTE-A, a 5G, a WLAN, a Wi-Fi, Bluetooth™, radio frequency identification (RFID), infrared data association (IrDA), ZigBee, and/or near field communication (NFC).").
Suvitie in view of Lee are silent to the second network includes a satellite network
In a similar field, Balasubramanian teaches the second network includes a satellite network (Balasubramanian: Para. 0038; "The processor 118 may further be coupled to other peripherals 138, which may include one or more software and/or hardware modules that provide additional features, functionality and/or wired or wireless connectivity. For example, the peripherals 138 may include an accelerometer, an e-compass, a satellite transceiver, a digital camera (for photographs or video), a universal serial bus (USB) port, a vibration device, a television transceiver, a hands free headset, a Bluetooth® module, a frequency modulated (FM) radio unit, a digital music player, a media player, a video game player module, an Internet browser, and the like.") for the benefit of allowing the signals to be transmitted indirectly via satellite communications.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the communications system from Suvitie in view of Lee with the a satellite transceiver, as taught by Balasubramanian, for the benefit of allowing the signals to be transmitted indirectly via a satellite network.
Regarding claim 12, Suvitie and Lee remain applied as in claim 8 and Lee goes on to further teach [t]he method of claim 8, wherein the first network includes a Long Term Evolution (LTE) or a Fifth Generation (5G) network (Lee: Para. 0252; "The communication part 2010 can transmit and/or receive data to and/or from external devices such as the AI devices and the AI server using wire and/or wireless communication technology. For example, the communication part 2010 can transmit and/or receive sensor information, a user input, a learning model, and a control signal with external devices. The communication technology used by the communication part 2010 may include a global system for mobile communication (GSM), a code division multiple access (CDMA), an LTE/LTE-A, a 5G, a WLAN, a Wi-Fi, Bluetooth™, radio frequency identification (RFID), infrared data association (IrDA), ZigBee, and/or near field communication (NFC).").
Suvitie in view of Lee are silent to the second network includes a satellite network.
In a similar field, Balasubramanian teaches the second network includes a satellite network (Balasubramanian: Para. 0038; "The processor 118 may further be coupled to other peripherals 138, which may include one or more software and/or hardware modules that provide additional features, functionality and/or wired or wireless connectivity. For example, the peripherals 138 may include an accelerometer, an e-compass, a satellite transceiver, a digital camera (for photographs or video), a universal serial bus (USB) port, a vibration device, a television transceiver, a hands free headset, a Bluetooth® module, a frequency modulated (FM) radio unit, a digital music player, a media player, a video game player module, an Internet browser, and the like.") for the benefit of allowing the signals to be transmitted indirectly via satellite communications.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the communications system from Suvitie in view of Lee with the a satellite transceiver, as taught by Balasubramanian, for the benefit of allowing the signals to be transmitted indirectly via a satellite network.
Regarding claim 19, Suvitie and Lee remain applied as in claim 15 and Lee goes on to further teach [t]he non-transitory computer-readable medium of claim 15, wherein the first network includes a Long Term Evolution (LTE) or a Fifth Generation (5G) network (Lee: Para. 0252; "The communication part 2010 can transmit and/or receive data to and/or from external devices such as the AI devices and the AI server using wire and/or wireless communication technology. For example, the communication part 2010 can transmit and/or receive sensor information, a user input, a learning model, and a control signal with external devices. The communication technology used by the communication part 2010 may include a global system for mobile communication (GSM), a code division multiple access (CDMA), an LTE/LTE-A, a 5G, a WLAN, a Wi-Fi, Bluetooth™, radio frequency identification (RFID), infrared data association (IrDA), ZigBee, and/or near field communication (NFC).").
Suvitie in view of Lee are silent to the second network includes a satellite network.
In a similar field, Balasubramanian teaches the second network includes a satellite network (Balasubramanian: Para. 0038; "The processor 118 may further be coupled to other peripherals 138, which may include one or more software and/or hardware modules that provide additional features, functionality and/or wired or wireless connectivity. For example, the peripherals 138 may include an accelerometer, an e-compass, a satellite transceiver, a digital camera (for photographs or video), a universal serial bus (USB) port, a vibration device, a television transceiver, a hands free headset, a Bluetooth® module, a frequency modulated (FM) radio unit, a digital music player, a media player, a video game player module, an Internet browser, and the like.") for the benefit of allowing the signals to be transmitted indirectly via satellite communications.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the communications system from Suvitie in view of Lee with the a satellite transceiver, as taught by Balasubramanian, for the benefit of allowing the signals to be transmitted indirectly via a satellite network.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suvitie in view of Lee as applied to claims 1 and 8 above, respectively, and further in view of Selander et al. (US Pub. No. 20190012922 A1), herein after Selander.
Regarding claim 7, Suvitie and Lee remain applied as in claim 1, however they are silent to [t]he system of claim 1, wherein the first message and the second message are transmitted using a constrained application protocol (CoAP).
In a similar field, Selander teaches [t]he system of claim 1, wherein the first message and the second message are transmitted using a constrained application protocol (CoAP) (Selander: Para. 0073; "FIG. 4 is a schematic flow diagram illustrating a particular example of a method for managing flight of a UAV in controlled airspace. UAVs/remote controls request ASA for permission to fly. The request may be an itinerary or just a request to fly. The ASA communicates with the UAV, using some protocol (e.g. Hypertext Transfer Protocol (HTTP), Constrained Application Protocol (CoAP)) over some wireless communication technology (e.g. cellular, Wireless Local Area Network (WLAN)) and reads the state of the device and other parameters and that the UAV is a legitimate compliant device that is not hacked.") for the benefit of reducing the resource cost of transmitting data.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the signal relay and verification system from Suvitie in view of Lee to also utilize the constrained application protocols, as taught by Selander, for the benefit of reducing the resource cost of transmitting data.
Regarding claim 14, Suvitie and Lee remain applied as in claim 8, however they are silent to [t]he method of claim 8, wherein the first message and the second message are transmitted using a constrained application protocol (CoAP).
In a similar field, Selander teaches [t]he method of claim 8, wherein the first message and the second message are transmitted using a constrained application protocol (CoAP) (Selander: Para. 0073; "FIG. 4 is a schematic flow diagram illustrating a particular example of a method for managing flight of a UAV in controlled airspace. UAVs/remote controls request ASA for permission to fly. The request may be an itinerary or just a request to fly. The ASA communicates with the UAV, using some protocol (e.g. Hypertext Transfer Protocol (HTTP), Constrained Application Protocol (CoAP)) over some wireless communication technology (e.g. cellular, Wireless Local Area Network (WLAN)) and reads the state of the device and other parameters and that the UAV is a legitimate compliant device that is not hacked.") for the benefit of reducing the resource cost of transmitting data.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the signal relay and verification method from Suvitie in view of Lee to also utilize the constrained application protocols, as taught by Selander, for the benefit of reducing the resource cost of transmitting data.

Response to Arguments
Applicant's arguments filed September 12th, 2022 have been fully considered but they are not persuasive.
Applicant’s contention (see page 7 line 23 through page 9 line 19, filed September 12th, 2022) with respect to the rejection of claims 1-4, 6, 8-11, 13, 15-18, and 20 under 103 in view of Lee and Suvitie has been fully considered and is not persuasive.
Applicant has contended (see page 8 line 8 through page 9 line 2) that neither Lee nor Suvitie teach the amended limitations. The examiner respectfully disagrees. An updated rejection under 103 in view of Suvitie and Lee has been provided above, however the amendments made to the claims necessitated changing the rejection to be Suvitie in view of Lee as opposed to Lee in view of Suvitie.
Applicant’s contention with regards to whether Lee or Suvitie teaches a method or system configured to “transmit a first type of data via multipathing” cannot be properly determined based on applicant’s specification as this limitation is new matter. While the limitation of “second type of data” can be interpreted as amended dependent claims 2, 9, and 16 define this type of data as location or sensor data, it is unclear if the first type of data can be the same data as the second type and, if not, what the first type of data is cannot be determined as there are no other types of data found in applicant’s cited paragraphs of 0028 and 0035 nor anywhere else in the specification. A rejection under 112(a) and 112(b) has been made and an examiner interpretation has been provided in the interest of advancing prosecution.
Applicant’s contention (see page 9 lines 6-17) that independent claims 8 and 15 are allowable as they share similar amendments to claim 1 has been fully considered but is not persuasive. Amended independent claims 8 and 15 are similarly rejected under 103 in view of Suvitie in further view of Lee for the same reasons that amended claim 1 has been rejected.
Applicant has contended (see page 9 line 3 through page 10 line 20) that the dependent claims are patentable over the prior art given their dependency to the amended independent claims. The examiner respectfully disagrees as the amendments to the independent claims has not rendered the independent claims patentable over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663